DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 03/09/2021.
Claims 1, 3, 5, 7-8, 11, 14, 16, 18, 21, and 25-26 have been amended.
Claims 2, 4, 6, 15, 17, and 24 have been cancelled.
Claims 1, 3, 5, 7-14, 16, 18-23, and 25-26 are pending.
Claims 1, 3, 5, 7-14, 16, 18-23, and 25-26 are rejected.

Response to Arguments
In Remarks filed on 03/09/2021, Applicant substantially argues:
The applied references fail to disclose the amended limitations of claims 1, 11, 14, and 21 of the received data queues and the entries in the queues as being work queue entries. Applicant’s arguments filed have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The revised rejections below, in response to Applicant’s amendments, detail how they teach the claimed limitations.
The applied references fail to disclose the limitations of remaining dependent claims by virtue of dependency on independent claims 1, 11, 14, and 21. 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated March 9, 2021.

Claim Rejections - 35 USC § 103

Claims 1, 3, 5, 8-14, 16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dcruz et al. (US 2018/0183733) in view of Kessler et al. (US 2015/0254104).

Regarding claim 1, Dcruz discloses a method comprising: providing a network element comprising buffer address control circuitry and output circuitry; receiving, from external to the network element, a packet comprising data ([0030] In some embodiments, a data packet (also referred to as a packet or data) may be provided to the compute node interface 106 (e.g., to a receive fabric interface of the compute node interface 106) from another compute node interface via the network 101. The incoming data packet may be received by the receiver 202. In response, the receiver 202 may communicate with the lookup logic to perform a lookup request associated with the received data packet and provide the data packet to the receive buffer 107. The lookup request may comprise identification of a particular host buffer location address to which the data packet may be delivered from the receive buffer 107 to the host compute node.); reading, by the buffer address control circuitry, a given … entry from a first received data queue (RDQ) maintained in a memory of a device external to the network element ([0050] In some embodiments, the lookup descriptor memory 308 may be configured to maintain the required information to perform host buffer location lookups. The required information, which may be referred to as the lookup descriptor or the host buffer location lookup descriptor, may include, without limitation, a host buffer location address lookup valid bit along with the context associated with the data packet. Such lookup descriptor may be stored at the SOP buffer location of each data packet.), the first RDQ having a plurality of entries each comprising a WQE, … the plurality of entries comprising at least a first entry and a last entry; writing, by the output circuitry, the data to the destination address in the memory in accordance with the given WQE ([0052] (1) Next buffer link list (depth of log [MaxBuffNo]): This list identifies, for respective buffer numbers, the immediate next buffer number in which an incoming data packet is being stored. The list may be updated whenever a particular buffer credit may be consumed by an incoming data packet. For example, a first data packet associated with a first context may be stored in buffer numbers 0, 1, 2, 3, and 4, and then a second data packet associated with the first context arrives after the first data packet. [0076] At block 616, the write control logic 302 may be configured to update the FBLF memory 312 in accordance with the write operation. For example, without limitation, the tail free buffer pointer field in the FBLF memory 312 may be updated. Upon completion of block 616, the process 600 may return to block 602 to handle the next at least a portion of the given data packet.); assigning, by the buffer address control circuitry, a next entry by: when the given WQE is other than the last entry in the first RDQ, assigning the next entry to be an entry in the first RDQ after the given entry ([0045] (1) Head buffer pointer (log [MaxBuffNo]): Buffer number associated with the head or first data packet buffered for a particular context in the receive buffer data memory 314. Whenever an incoming data packet may be the head/first data packet associated with a particular context to be buffered, the head buffer pointer may be updated with a start of packet buffer (SOP) buffer number for such data packet. Conversely, whenever the head/first data packet of the particular context may be read out to the host compute node, the head buffer pointer may be updated with the SOP buffer number of the next data packet buffered for the particular context.); and when the given WQE is the last entry in the first RDQ, assigning the next entry to be the first entry in the first RDQ; and performing again the writing and assigning, using the next entry as the given WQE and using another packet comprising data and received from external to the network element ([0052] Assuming that the second data packet is stored in buffer numbers 10, 11, 12, 13, 14, and 15, the next buffer link list at buffer number 4 (the last buffer number associated with the first data packet) may identify buffer number 10 (the first buffer number associated with the second data packet), thereby specifying the link or commonality in context between the first and second data packets. The next buffer link list may also be referred to as the buffer link list.). Herein it is disclosed by Dcruz that the network interface component for the node may identify and store information of available host memory location for storing data. Using this information, the interface may forward data to the host memory for storage purposes. The interface is capable of storing the information in the manner of a linked list such that the delivered packets may be stored in a specified order. It is noted that for the current context, the interface may sequentially process the packets from head to tail in the list. In the scenario of a context switch, the next packet may be designated as a new head, or otherwise identified as a first entry in the list. The claim does not otherwise specifically identified what may be constituted as the first entry in the first queue and therefore a new head entry is found to meet the limitation. The buffer queues are interpreted as received data queues. Dcruz does not specifically disclose the following limitations: a given work queue entry (WQE) … each WQE comprising a destination address in the memory. Regarding work queue entries comprising a destination address, Kessler discloses in Paragraphs [0059-0060] “[0059] Specifically, the PKI unit 710a creates a work-queue entry (WQE) representing the work item to be performed. According to at least one aspect, the WQE includes a work-queue pointer (WQP), indication of a group, or queue, a tag type, and a tag. [0060] The WQP points to a memory location where the WQE is stored. Specifically, at (2), the PKI unit 710a requests a free-buffer pointer from the FPA unit 720a, and stores (3) the WQE in the buffer indicated by the pointer returned by the FPA unit 720a. The buffer may be a memory location in the shared cache memory 110a or the external memory 790a… As such, core processors 201 and coprocessors 150 may allocate a buffer by requesting a pointer from the FPA unit 720 or free a buffer by returning a pointer to the FPA unit 720. Upon requesting and receiving a pointer from the FPA unit 720a, the PKI unit 710a stores (3) the WQE created in the buffer indicated by the received pointer. The pointer received from the FPA unit 720a is the WQP used to point to the buffer, or memory location, where the WQE is stored. The WQE is then (4) designated by the PKI unit 710a to an SSO unit, e.g., 730a, within the multi-node system 600. Specifically, the WQP is submitted to a group, or queue, among multiple groups, or queues, of the SSO unit 730a.” Herein it is described that the buffered items may be referred to as work queue entries. Furthermore, as implemented in the multi-node system as depicted in Figures 6A-6C, the implementation provides reliability of data transfer through the use of the queues. This description is noted in Kessler in Paragraph [0111] for reliable interface links in a multi-node system. As such, it is found obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the queues provided in Dcruz may be considered received data queues and that the entries in said queues may be considered work queue entries as for providing efficient and reliable inter-chip communication (Kessler [0003]). Dcruz and Kessler are found to be analogous art because they are from the same field of endeavor of managing data transfer across a network. The Examiner notes that the rejection is presented as Dcruz disclosing performing operations in reference to entries in a queue as presented above and the citations to the indicated limitations are presented in view of Kessler as the queue and entries in Dcruz being the RDQ and WQEs. This combination is consistent within other rejections in the current action.
Regarding claim 3, Dcruz and Kessler further disclose the method according to claim 1 and also comprising: performing the following before reading the given WQE from the first RDQ: reading, by the buffer address control circuitry, a second queue given WQE from a second queue maintained in the memory of the device external to the network element (Dcruz [0030] and [0050]), the second queue having at least a first second queue entry and a last second queue entry, the second queue given WQE comprising a destination address in the memory (Dcruz [0052]); writing in accordance with the second queue given WQE, by the output circuitry, data to the destination address in the memory (Dcruz [0030] and [0076]); assigning, by the buffer address control circuitry, a next second queue entry by: when the second queue given WQE is other than the last entry in the second RDQ, assigning the next second queue entry to be an entry in the second RDQ after the second queue given WQE (Dcruz [0045]), and performing again, using the next second given entry as the given entry and using another packet received from external to the network element and comprising data: the writing in accordance with the second queue given entry, and the assigning a next second queue entry (Dcruz [0076]); and when the second queue given WQE is the last entry in the second queue, proceeding with the reading, by the buffer address control circuitry, a given entry from the first RDQ, using another packet received from external to the network element and comprising data (Dcruz [0028] and [0031] and [0052]). In Paragraph [0028] of Dcruz, it is noted that multiple buffer queues may be provided for different contexts. In this manner, reaching the tail end of one context may result in the head entry of another context located in another queue to be selected for processing. The Examiner notes that while it is claimed that the second queue is processed before the first queue, the steps performed the same across the queues and therefore those respective steps are found to be disclosed by Dcruz. Furthermore, in context of Kessler, the queue and entries may be considered as RDQs and WQEs respectively.
Regarding claim 5, Dcruz and Kessler further disclose the method according to claim 1 and also comprising: providing a plurality of queues; choosing one queue from the plurality of queues and performing the following, for the chosen queue of the plurality of queues, before reading the given WQE from the first RDQ (Dcruz [0028] and [0031] and [0052]): reading, by the buffer address control circuitry, a chosen queue given WQE from the chosen queue maintained in the memory of the device external to the network element (Dcruz [0050]), the chosen queue having at least a first chosen queue entry and a last chosen queue entry, the chosen queue given WQE comprising a destination address in the memory; writing in accordance with the chosen queue given WQE, by the output circuitry, data to the destination address in the memory (Dcruz [0052] and [0076]); and assigning, by the buffer address control circuitry, a next chosen queue entry by: when the chosen queue given WQE is other than the last entry in the chosen queue, assigning the next chosen queue WQE to be an entry in the chosen queue after the given WQE, and performing again, using the next chosen queue WQE as the given entry and using another packet received from external to the network element and comprising data: the writing in accordance with the chosen queue given WQE, and the assigning a next chosen queue entry (Dcruz [0045] and [0052] and [0076]); and when the chosen queue given WQE is the last entry in the chosen queue, performing the following: when any of the plurality of queues has not yet been chosen, choosing a different queue from the plurality of queues, and performing again, using another packet received from external to the network element and comprising data, the reading a chosen queue given WQE, the writing in accordance with the chosen queue given WQE, and the assigning a next chosen queue entry; and when all of the plurality of queues have been chosen, using another packet received from external to the network element and comprising data and proceeding with the reading, by the buffer address control circuitry, a given WQE from the first RDQ (Dcruz [0028] and [0031] and [0052]). Herein it is noted that multiple buffer queues may be provided for different contexts. Also noted is that the tail of a linked list may indicate the head of the next linked list thereby allowing the system to process one linked list and then be directed to another linked list which is interpreted as the chosen queue for processing. Furthermore, in context of Kessler, the queue and entries may be considered as RDQs and WQEs respectively.
Regarding claim 8, Dcruz further discloses the method according to claim 1 and wherein the packet comprises a plurality of packets each comprising data, and the method also comprises: before proceeding with the reading a given WQE entry from the first RDQ: the network element storing at least one of the plurality of packets ([0028]). Herein the receive buffer queue stores the data prior to transmission to node memory.
Regarding claim 9, Dcruz further discloses the method according to claim 1 and wherein the network element comprises a network interface controller (NIC) ([0121] FIG. 9 illustrates an example computer device 900 suitable for use to practice aspects of the present disclosure, in accordance with various embodiments. In some embodiments, computer device 900 may comprise at least a portion of any of the switch 102, switch 103, compute node 104, compute node 108, compute node 112, compute node 116, compute node 120, compute node interface 106, compute node interface 110, compute node interface 114, compute node interface 118, and/or compute node interface 122. [0122] The computer device 900 may further include input/output (I/O) devices 908 such as a microphone, sensors, display, keyboard, cursor control, remote control, gaming controller, image capture device, and so forth and communication interfaces 910 (such as network interface cards, modems, infrared receivers, radio receivers (e.g., Bluetooth)), antennas, and so forth.)
Regarding claim 10, Dcruz further discloses the method according to claim 1 and wherein the network element comprises a switch ([0121-0122]). Herein it is noted that a switch may be considered as a portion of the node for communicating with the network.
Regarding claim 11, Dcruz discloses a method comprising: providing a network element comprising buffer address control circuitry and output circuitry; receiving, from external to the network element, a packet comprising data ([0030]); providing a plurality of received data queues (RDQs); and choosing one RDQ from the plurality of RDQs and performing the following for the chosen RDQ of the plurality of RDQs ([0028] The incoming data packets may be stored in one or more buffer queues included in the receive buffer along with associated information (including assigned contexts) to be appropriately delivered to the compute node, as described in detail below. The receive buffer may be configured to deliver data packets in the buffer queue(s) to non-blocked (e.g., available) process resources associated with contexts even when one or more data packets that may have arrived earlier in time to the buffer queue(s) may be associated with context(s) for which process resources may be blocked (e.g., unavailable) and hence may remain in the buffer queue(s). AND [0031] The receive buffer 107 may include, at a high level, a receive buffer memory portion 206 and a receive buffer control or controller portion 208. As described in detail below (e.g., FIG. 3), the incoming data packet and associated information may be stored in one or more buffers, memories, registers, and/or data structures of the receive buffer memory portion 206, and the receive buffer control/controller portion 208 may be configured to determine when to deliver which data packet and manage various status and state information associated with delivering data packets when one or more head of line data packets may be associated with blocked contexts. AND [0052]): reading, by the buffer address control circuitry, … entry … from the chosen RDQ maintained in a memory of the device external to the network element ([0050]), the chosen RDQ having at least a first chosen RDQ entry and a last chosen RDQ entry, … ; writing in accordance with the chosen queue given WQE, by the output circuitry, data to the destination address in the memory ([0052] and [0076]); and assigning, by the buffer address control circuitry, a next chosen queue WQE by: when the chosen queue given WQE is other than the last entry in the chosen queue, assigning the next chosen queue WQE to be an entry in the chosen queue after the given entry, and performing again, using the next WQE as the given WQE and using another packet received from external to the network element and comprising data: the writing in accordance with the chosen queue given WQE, and the assigning a next chosen queue WQE ([0045] and [0052] and [0076]); and when the chosen queue given entry is the last entry in the chosen RDQ, choosing a different queue from the plurality of RDQs, and performing again the reading a chosen RDQ given WQE, the writing in accordance with the chosen queue given WQE, and the assigning a next chosen queue WQE ([0028] and [0031] and [0052]). As noted by the provision of multiple buffer queues for different contexts, each buffer queue being considered as a received data queue, and when the tail of a linked list in one queue is reached, one of ordinary skill in the art may recognize that a head pointer of a linked list in a different queue may be processed as the next entry. Dcruz does not specifically disclose the following limitations: a chosen RDQ given work queue entry (WQE) … the chosen queue given WQE comprising a destination address in the memory. Regarding work queue entries comprising a destination address, Kessler discloses in Paragraphs [0059-0060] that the buffered items may be referred to as work queue entries. Furthermore, as implemented in the multi-node system as depicted in Figures 6A-6C, the implementation provides reliability of data transfer through the use of the queues. This description is noted in Kessler in Paragraph [0111] for reliable interface links in a multi-node system. As such, it is found obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the queues provided in Dcruz may be considered received data queues and that the entries in said queues may be considered work queue entries as for providing efficient and reliable inter-chip communication (Kessler [0003]). Claim 11 is rejected on a similar basis as claim 1.
Regarding claim 12, Dcruz further discloses the method according to claim 11 and wherein the network element comprises a network interface controller (NIC) ([0121-122])
Regarding claim 13, Dcruz further discloses the method according to claim 11 and wherein the network element comprises a switch ([0121-122]). Claim 13 is rejected on a similar basis as claim 10.
Regarding claim 14, Dcruz discloses a network element comprising: buffer address control circuitry configured to read a given … entry … from a first received data queue (RDQ) maintained in a memory of a device external to the network element ([0030] and [0050]), the first RDQ having at least a first entry and a last entry, … ([0052]); output circuitry configured to write data, the data being comprised in a packet received from external to the network element, to the destination address in the memory in accordance with the given WQE ([0030] and [0076]); and next entry assignment circuitry configured to assign a next entry by: when the given WQE is other than the last entry in the first RDQ, assigning the next entry to be an entry in the first RDQ after the given entry ([0045]); and when the given WQE is the last entry in the first RDQ, assigning the next entry to be the first entry in the first RDQ ([0052]). Dcruz does not specifically disclose the following limitations: a given work queue entry (WQE) … the given WQE comprising a destination address in the memory. Regarding work queue entries comprising a destination address, Kessler discloses in Paragraphs [0059-0060] that the buffered items may be referred to as work queue entries. Furthermore, as implemented in the multi-node system as depicted in Figures 6A-6C, the implementation provides reliability of data transfer through the use of the queues. This description is noted in Kessler in Paragraph [0111] for reliable interface links in a multi-node system. As such, it is found obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the queues provided in Dcruz may be considered received data queues and that the entries in said queues may be considered work queue entries as for providing efficient and reliable inter-chip communication (Kessler [0003]). Claim 14 is rejected on a similar basis as claim 1.
Regarding claim 16, Dcruz and Kessler further disclose the network element according to claim 14 and wherein the buffer address control circuitry is also configured, before reading the given WQE entry from the first RDQ, to read a second queue given WQE from a second queue maintained in the memory of the device external to the network element (Dcruz [0030] and [0050]), the second queue having at least a first second queue entry and a last second queue entry, the second queue given WQE comprising a destination address in the memory (Dcruz [0052]), and the output circuitry is also configured to write data to the destination address in the second queue given WQE (Dcruz [0030] and [0076]), and the buffer address control circuitry is also configured to assign a next second queue entry by: when the second queue given WQE is other than the last entry in the second queue, assigning the next second queue entry to be an entry in the second queue after the given WQE (Dcruz [0045] and [0076]); and when the second queue given WQE is the last entry in the second queue, reading a given entry from the first RDQ (Dcruz [0028] and [0031] and [0052]). Claim 16 is rejected on a similar basis as claim 3.
Regarding claim 18, Dcruz further discloses the network element according to claim 14 and wherein the buffer address control circuitry is also configured, before reading the given entry from the first RDQ ([0028] and [0031] and [0052]), to read, for each chosen queue from a plurality of queues, a chosen queue given WQE from the chosen queue maintained in the memory of the device external to the network element ([0050]), the chosen queue having at least a first chosen queue entry and a last chosen queue entry, the chosen queue given WQE comprising a destination address in the memory, and the output circuitry is also configured to write data to the destination address in the chosen queue given entry ([0052] and [0076]), and the buffer address control circuitry is also configured to assign an next chosen queue entry by: when the chosen queue given WQE is other than the last entry in the chosen queue, assigning the next chosen queue WQE to be an entry in the chosen queue after the given entry ([0045] and [0052] and [0076]); and when the chosen queue given WQE is the last entry in the chosen queue, and each of the plurality of queues has already been processed as a chosen queue, reading a given WQE from the first RDQ ([0028] and [0031] and [0052]). Claim 18 is rejected on a similar basis as claim 5.
Regarding claim 19, Dcruz further discloses the method according to claim 14 and wherein the network element comprises a network interface controller (NIC) ([0121-122])
Regarding claim 20, Dcruz further discloses the method according to claim 14 and wherein the network element comprises a switch ([0121-122]). Claim 20 is rejected on a similar basis as claim 10.
Regarding claim 21, Dcruz discloses a network element comprising: buffer address control circuitry configured to configured to read, for each chosen received data queue (RDQ) from a plurality of RDQs, a given … entry … from the chosen RDQ maintained in a memory of a device external to the network element ([0030] and [0050]), the chosen RDQ having at least a first chosen RDQ entry and a last chosen RDQ entry, … ([0052]); and output circuitry configured to write data, the data being comprised in a packet received from external to the network element, to the destination address in the memory in accordance with the given WQE ([0030] and [0076]), wherein the buffer address control circuitry is also configured to assign an next chosen queue WQE by: when the chosen queue given WQE is other than the last entry in the chosen queue, assigning the next chosen queue entry to be an entry in the chosen queue after the given entry ([0045]); and when the chosen queue given WQE is the last entry in the chosen queue, choosing a different RDQ from the plurality of RDQs, and using the different RDQ as the chosen RDQ ([0028] and [0031] and [0052]). Dcruz does not specifically disclose the following limitations: a chosen RDQ given work queue entry (WQE) … the chosen RDQ given WQE comprising a destination address in the memory. Regarding work queue entries comprising a destination address, Kessler discloses in Paragraphs [0059-0060] that the buffered items may be referred to as work queue entries. Furthermore, as implemented in the multi-node system as depicted in Figures 6A-6C, the implementation provides reliability of data transfer through the use of the queues. This description is noted in Kessler in Paragraph [0111] for reliable interface links in a multi-node system. As such, it is found obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the queues provided in Dcruz may be considered received data queues and that the entries in said queues may be considered work queue entries as for providing efficient and reliable inter-chip communication (Kessler [0003]). Claim 14 is rejected on a similar basis as claim 1. The examiner notes that while the claim recites the queues as “chosen”, it is not otherwise indicated as to the significance of what may be classified as Paragraphs [0028] and [0031], the interface may comprises multiple buffer queues for storing data to then be written to associated host memory.
Regarding claim 22, Dcruz further discloses the method according to claim 21 and wherein the network element comprises a network interface controller (NIC) ([0121-122]). Claim 22 is rejected on a similar basis as claim 9.
Regarding claim 23, Dcruz further discloses the method according to claim 21 and wherein the network element comprises a switch ([0121-122]). Claim 23 is rejected on a similar basis as claim 10.

Claims 7, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dcruz in view of Kessler and further in view of Kriss et al. (US 2017/0337010).

Regarding claim 7, Dcruz and Kessler do not explicitly disclose the method according to claim 1 and wherein the packet comprises a plurality of packets each comprising data, and the method also comprises: before proceeding with the reading a given WQE entry from the first RDQ: the network element discarding at least one of the plurality of packets. Regarding this limitation of discarding at least one packet, Kriss discloses in Paragraph [0020] “The switch accepts the received data packet into this additional memory space and thereby avoids packet loss. The maximum overall occupancy level of the memory is typically chosen so that in most cases, the control logic will be able to expand the input buffers when needed, but only to the extent that this expansion is unlikely to cause packets to be dropped from the shared buffer and to impinge on the input buffer allocations of the other ports. Therefore, when the overall occupancy level is above the predefined maximum, the control logic will discard the received data packet, rather than expanding the input buffer any further. By the same token, the control logic typically applies a certain quota to the additional space that can be allocated to each input buffer, and will discard the received data packet when the quota has been filled.” Herein it is disclosed that the network element, in the case of Kriss it 
Regarding claim 25, Dcruz does not explicitly disclose the network element according to claim 14, and wherein the packet comprises a plurality of packets, each packet comprising data, and the network element is also configured, before the next entry assignment circuitry assigns the next entry to be the first entry in the first RDQ, to discard at least one of the plurality of packets. Regarding this limitation, Kriss discloses Paragraph [0020] wherein the switch, otherwise interpreted as the network element, may discard packets when maximum allocation is reached. Claim 25 is rejected on a similar basis as claim 7.
Regarding claim 26, Dcruz does not explicitly disclose the network element according to claim 21, and wherein the packet comprises a plurality of packets, each packet comprising data, and the network element is also configured, before the next entry assignment circuitry assigns the next entry to be the first entry in the first RDQ, to discard at least one of the plurality of packets. Regarding this limitation, Kriss discloses Paragraph [0020] wherein the switch, otherwise interpreted as the network element, may discard packets when maximum allocation is reached. Claim 25 is rejected on a similar basis as claim 7.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyd et al. (US 2006/0265561) – Paragraph [0044] wherein work queues and entries with logical block address are discussed.
Raindel et al. (US 2014/0089450) – Paragraph [0040] for work queue elements and addresses.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135